Title: To James Madison from Michael Walton, 24 January 1805 (Abstract)
From: Walton, Michael
To: Madison, James


24 January 1805, Baltimore. “Inclosed is a letter I receiv’d from my Brother by the Ship Serpent a few days ago; the letters from Genl. Ferrand to Genl. Turreau I presented myself, wherein he requests pointedly the nomination of my Brother William Walton Junr. as A: C: des E. U in the City of St. Domingo. I must refer you to Genl. Turreau, really believe he wont refuse to acknowledge him, if you press the necessity, the only objection is, that my Brother has too much influence with Genl. F, that circumstance must be favorable to the interests of the U: S. They stand much in need of a good Friend, the miseries the Seamen endure are only to be described by the Eyewitness. I shall dispatch a Ship in a few days, if such nomination is in your power, I shall be happy to receive your communications.”
